DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 has been fully considered with initial/line through the citations after the mailing date of the Notice of Allowance on 07/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Status
Claims 1, 3, 5, 7-8 and 10 (Currently Amended)
Claims 2, 4, 6 and 9 (Canceled)

Allowable Subject Matter
Claims 1, 3, 5, 7-8 and 10 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “during discharge of the battery in a low-voltage state, operating the charging circuit comprises: powering the high-voltage subsystem by the plurality of inductors to up-convert a battery voltage; and powering the low-voltage subsystem along a first bypass path through the charging circuit that bypasses the plurality of inductors; during discharge of the battery in a state above the low voltage state, operating the charging second bypass path through the charging circuit that bypasses the plurality of inductors; and powering the low-voltage subsystem along the first bypass path.”, in combination with all other elements recited in claim 1.
Claims 3 are also allowed as they further limit allowed claim 1.
Regarding claim 5, prior arts do not suggest or teach, among other claimed allowable features, “during discharge of a battery in a low-voltage state, power the low-voltage subsystem from the battery voltage along a first bypass path through the charging circuit that bypasses the plurality of inductors and power the high voltage subsystem by up-converting the battery voltage, using the plurality of inductors; and during discharge of the battery in a state above the low-voltage state, power the low-voltage subsystem from the battery voltage along the first bypass path and power the high-voltage subsystem from the battery voltage along a second bypass path that bypasses the plurality of inductors.”, in combination with all other elements recited in claim 5.
Claim 7 is also allowed as they further limit allowed claim 5.
Regarding claim 8, prior arts do not suggest or teach, among other claimed allowable features, “during discharge of the battery in a low-voltage state, power the low-voltage subsystem from the battery voltage along a first bypass path through the switching converter that bypasses the plurality of inductors and power the high-voltage subsystem by up-converting the battery voltage using the plurality of inductors; and during discharge of the battery in a state above the low-voltage state, power the low-voltage subsystem from the battery  voltage along the first bypass path and power the high-voltage subsystem from the battery voltage along a second bypass path through the switching converter that bypasses the plurality of inductors.”, in combination with all other elements recited in claim 8.
Claim 10 is also allowed as they further limit allowed claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG V BUI/Examiner, Art Unit 2859           

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
August 23, 2021